JOURNAL ENTRY AND OPINION.
{¶ 1} Robert D. Pursley has filed a complaint for a writ of mandamus to obtain an order from this court which requires Judge Christopher A. Boyko to correct the amount of jail time credit in the underlying action of State v. Pursley, Cuyahoga County Court of Common Pleas Case No. CR-400385. The judge moved to dismiss. We grant the motion to dismiss.
 {¶ 2} This court will not issue an extraordinary writ in order to correct any alleged error in the calculation of jail time credit. Such error must be addressed through an appeal.1
 {¶ 3} In addition, we find that Pursley's complaint for a writ of mandamus is defective since it is improperly captioned. The petition must be brought in the name of the state, on relation of the person applying, and the failure to properly caption warrants dismissal.2
 {¶ 4} Pursley has also failed to support his complaint with an affidavit "specifying the details of the claim" as required by Loc. App.R. 45(B)(1)(a).3 Finally, he has failed to comply with R.C. 2969.25
which requires an affidavit that describes each civil action or appeal filed by him within the previous five years in any state or federal court. This failure to comply with R.C. 2969.25 warrants the dismissal of his complaint for a writ of mandamus.4
 {¶ 5} Accordingly, we grant Judge Boyko's motion to dismiss the complaint for a writ of mandamus. Costs to Pursley. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment and the date of its entry as mandated by Civ.R. 58(B).
Dismissed.
PATRICIA A. BLACKMON, P.J., And JAMES J. SWEENEY, J., Concurs.
1 State ex rel. Britton v. Judge Foley-Jones (March 5, 1998), Cuyahoga App. No. 73646; State ex rel. Spates v. Judge Sweeney (April 17, 1997), Cuyahoga App. No. 71986.
2 Allen v. Court of Common Pleas of Allen Cty. (1962),173 Ohio St. 226, 181 N.E.2d 270; Dunning v. Judge Cleary, et al (Jan. 11, 2001), Cuyahoga App. No. 78763.
3 State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077; State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899.
4 State ex rel. Zanders v. Ohio Parole Board, 82 Ohio St.3d 421,1998-Ohio-218, 696 N.E.2d 594; Alford v. Winters, 80 Ohio St.3d 285,1997-Ohio-117, 685 N.E.2d 1242.